The facts as shown by the papers in the case, were as follows:
a — That the writ of error was issued October 1, 1895, returnable November 1, 1895, and was returned and filed October 10,1895.
b — That on December 3,1895, the attorney for the appellee noticed the case for hearing for the January, 1896, term of court, and the same was stricken from the docket, no .brief having been furnished by the appellant.
e That on March 7,1896, the ease was again noticed by the attorney for the appellee for hearing, and placed upon the docket for the ensuing April term of court.
d — That on March 27,1896, this motion was entered.